231 Ga. 177 (1973)
200 S.E.2d 867
HERRINGTON
v.
HERRINGTON.
28022.
Supreme Court of Georgia.
Submitted June 15, 1973.
Decided October 4, 1973.
Jeanne D. Harrison, Allgood & Childs, Emmett P. Johnson, for appellant.
GUNTER, Justice.
This is an appeal from a contempt judgment. The trial court held the appellant in contempt for failing to comply with the terms of a former divorce decree.
However, in its contempt judgment the trial court modified custody and visitation provisions which had been included in the divorce decree.
The appellant's main contention here is that a contempt judgment cannot modify the terms of an earlier divorce decree. We agree with the appellant on this issue. It has been repeatedly held that the trial judge has no authority in a contempt proceeding to modify the terms of a divorce and alimony judgment. See Beach v. Beach, 224 Ga. 701 (164 SE2d 114) and cases cited therein.
We therefore affirm the judgment of the trial court with direction that all provisions in the contempt judgment that modified the terms of the divorce decree with respect to custody and visitation rights be deleted from the contempt judgment.
*178 Judgment affirmed with direction. All the Justices concur.